Order of the County Court, Westchester County, dismissing the petition in a dispossess proceeding brought for nonpayment of rent, unanimously affirmed, with $50 costs and disbursements. The lease executed in January, 1944, contained no prohibition against its assignment. Moreover, the lease authorized the premises to be used for research purposes “ and for any other purposes as authorized by the Zoning Board of Appeals of the Village of Irvington * * That provision indicates that the parties did not contemplate that the representations made to the village board on the application for the variance were to be finally controlling as between themselves. Present — Lewis, P. J., Hagarty, Adel and Nolan, JJ.; Aldrich, J., deceased.